DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8 and 16-25) in the reply filed on September 8, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction did not establish that the group lacked unity of invention with Group II.  This is not found persuasive because, as seen in the previous office action, Group I fails to make a contribution over the prior art in View of Jackels et al. (WO 2012170798).  As to Applicant’s arguments regarding the omission of claims 23-25 which were added in a preliminary amendment, this argument is moot since those claims are considered part of Group I and will be examined in this office action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-XXX are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially complementary” in claim 2 is a relative term which renders the claim indefinite. The term “substantially complementary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7 recites the limitation "attachment" in 7.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially fluffless” in claim 21 is a relative term which renders the claim indefinite. The term “substantially fluffless” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially no absorbent material” in claim 23 is a relative term which renders the claim indefinite. The term “substantially no absorbent material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 16-17 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackels et al. (WO 2012170798).  
As to claim 1, Jackels discloses an absorbent article comprising a liquid pervious topsheet, a liquid impervious backsheet, and an absorbent core (claim 20, p.32-33) comprising an absorbent material (100) between a top core wrap sheet (200) and a back core wrap sheet (300), (Fig. 2; claim 15) said absorbent core being positioned in between said topsheet and said backsheet, (p.32-33) wherein the absorbent core is provided with at least one attachment zone between the top core wrap sheet and the back core wrap sheet, (fig. 5; p. 31-32. the attachment zones are the channel zones, where no absorbent particles 100 are deposited) wherein a first binder is arranged in a first area between the top core wrap sheet and the back core wrap sheet at a distance from the at least one attachment zone, on one of the top core wrap sheet and the back core wrap sheet; (p.29, last par: according to the first of the two alternatives described in said passage, the second adhesive is deposited onto the first substrate 200 "only in those portions that are to receive absorbent particles", i.e. away from the attachment zones) and a second binder is arranged in a second area between the top core wrap sheet and the back core wrap sheet, on the other of the top core wrap sheet and the back core wrap sheet. (p.30: the first adhesive is applied uniformly from applicator 50. It is noted that the first adhesive is applied to the particle loaded first substrate 200. However, after the second substrate 300 has been laminated onto particle loaded first substrate 200, the adhesive will be "arranged on said second substrate 300, i.e. on the other wrap sheet, in the language of the claim.
As to claim 2, the product of claim 1 is taught as seen above.  Jackels discloses that the first areas on the first sheet 200 are complementary to the second areas on the second sheet 210 (Fig. 5).  
As to claim 3, the product of claim 1 is taught as seen above.  Jackels discloses that the first adhesive may be in a fiber form that is placed upon the top core wrap sheet and that the second adhesive may be in a liquid/aerosol form that is sprayed upon the back core wrap sheet (p. 6).
As to claims 6 and 22, the product of claim 1 is taught as seen above.  Jackels discloses that at least one attachment zone extends through at least 90% of the maximum thickness of the absorbent core where there is no absorbent material between the top core wrap sheet and back core wrap sheet (Fig. 4-5; attachment zones formed by mating strips 31).
As to claim 7, the product of claim 1 is taught as seen above.  Jackels discloses that the attachment between the top core wrap sheet and back core wrap sheet is done by means of adhesive printed on the portions which the mating strips press said sheets together (p. 30-31).
As to claim 8, the product of claim 1 is taught as seen above.  Jackels discloses that the absorbent material may comprise of cellulosic pulp (p. 26).
As to claim 16, the product of claim 1 is taught as seen above.  Jackels disclose that the second area may comprise of at least one attachment zone (p. 30-31).
As to claim 17, the product of claim 1 is taught as seen above.  Jackels discloses that the first binder may be the same as the second binder, and a transition zone is distinguishable from the first area that the first adhesive is placed and a second area where the second adhesive placed (the second area where the second adhesive is placed is where the attachment zones formed by mating strips 31) (Fig. 4-5
As to claim 21, the product of claim 1 is taught as seen above.  Jackels discloses that the absorbent material may be fluffless (p. 26).
Claim 23-25 are rejected for the same reasons as claims 1-2 and 16 above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackels et al. (WO 2012170798).
As to claims 4 and 19, the product of claim 1 is taught as seen above.  It is the position of the Examiner that the strength of the attachment in the attachment zone is a result effective variable to be optimized by one of ordinary skill in the art according to the intended environment that the absorbent article is to be used and as such would be obvious for an environment with a flow/wetness absorption that would swell the absorbent particles to extend with the topsheet material over the attachment zone without a mechanical failure of the topsheet material.   In the alternative, if the flow/wetness is of such a degree that there would be a mechanical failure of the topsheet material containing the absorbent material, it would be advantageous to allow the attachment strength to be weaker than mechanical failure tearing pressure of the topsheet so as to relieve pressure upon said topsheet. 
As to claims 5 and 20, the product of claim 1 is taught as seen above.  Utilizing a color and/or color pattern in an absorbent article amounts to an aesthetic design choice that would have been obvious to one of ordinary skill in the art at the time of the invention.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackels et al. (WO 2012170798) in view of Robbins (US 3444732), Miller (US 3826701) or Simmons (US 3925139).
As to claim 18, the product of claim 1 is taught as seen above.  The claimed adhesive thickness would have been the result of routine experimentation by a person having ordinary skill because Robbins (US 3444732; column 1, lines 50-60), Miller (US 3826701; column 3, lines 27-57), or Simmons (US 3925139; Abstract; column 5, lines 20-33) teaches that these are known parameters affecting adhesive strength in heat fusion bonding operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745